                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
                                                                   DATE FILED: 05/06/2021
 JESUS SERGIO VAZQUEZ AVILA, et al.,

                              Plaintiffs,
                                                               No. 21-CV-1014 (RA)
                         v.
                                                                       ORDER
 DEROSA SPORTS CONSTRUCTION INC.,
 et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         This action was filed on February 4, 2021—more than 90 days ago. The complaint and

summons have apparently not been served. “The plaintiff is responsible for having the summons

and complaint served within the time allowed by Rule 4(m).” Fed R. Civ. P. 4(c)(1). “If a

defendant is not served within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

         Plaintiff is hereby ordered to complete service and to submit proof of service on the

docket before June 7, 2021. Failure to do so will result in dismissal of this action.

SO ORDERED.

Dated:      May 6, 2021
            New York, New York                     Ronnie Abrams
                                                   United States District Judge
